                          Case 1:21-mj-00129-AJB Document 2 Filed 02/08/21 Page 1 of 1

AO 466A (Rev. 12/09) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)                                                         r>r\i ir\-r

                                                                                                                   I It-L-U 111 W) t-lt ^>/WUl\E



                                        UNITED STATES DISTRICT COURT                                                   U.S.D.C. Atlanta



 ORIGiNAl                                                                 for the

                                                            Northern District of Georgia
                                                                                                                        FEB -U g m\
                                                                                                                JAMES             FT^y, Clerk
                                                                                                             By:
                  United States of America                                                                                              )eputy CJferk

                                 V.
                                                                                    Case No. L21-MJ-129-AJB


        BRUNO JOSEPH CUA
                                                                                    Charging District's Case No. L21-MJ-187
                             Defendant




                                                  WAWER OF RULE 5 & 5.1 HEARINGS
                                                            (Complaint or Indictment)

          I understand that I have been charged in another district, the (name of other court) District of Columbia




          I have been informed of the charges and of my rights to:

          (1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

          (2) an identity hearing to determine whether I am the person named in the charges;

          (3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

          (4) a preliminary hearing wifhm 14 days of my first appearance if I am in custody and 21 days otherwise —
                     unless I am indicted ~— to determirie whether there Is probable cause to believe that an offense has
                     been committed;

          (5)        a hearing on any motion by the government for detention;

          (6)       request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          I agree to waive my right(s) to:

                 an identity hearing and production of the warrant.


          ^      a preliminary hearing.

           d a detention hearing.

          D an identity hearing, production of the warrant, and any prelimmary or detention hearing to which I may be
              entitled in this district. I request that those hearings be held in the prosecuting district, at a time set by that
                 court.



Date: -2/^ 7yo7J                                               &n^p CC(A^
                                                                                            Defendant's signature



Approved:
                                                                       ^^ ///^c^
                 U.S. Magi|t|ate Judge                                                'ignature of defendant's attorney




                                                                                     Printed name of defendant's attorney


                                                               Ho ^{ PtW^K.
                                                               •jrr^^ w/^/r^
